       8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 1 of 8 - Page ID # 1




                        IN THE UNITED STATES DISTRICCT COURT

                             FOR THE DISTRICT OF NEBRASKA

 ANITIA MORRIS, INDIVIDUALLY AND

 ON BEHALF OF THE ESTATE OF DAVID                           CASE NO.: ___________

 MORRIS, as personal representative,

                Plaintiffs                                         COMPLAINT

        vs.

 3D TRANSPORTATION, INC., an Iowa

 Corporation, and MICHAEL SEGELKE

                Defendant.



       COMES NOW Plaintiff Anitia Morris, individually and on behalf of the Estate of David

Morris, as personal representative, by and through their counsel of record Frank Younes, of the

firm High & Younes, and for their Complaint against Defendants, 3D Transportation, Inc., an Iowa

Corporation, and Michael Segelke states and alleges, as follows:

                                           PARTIES

   1. David L. Morris, decedent, died on January 8, 2019.

   2. Prior to Decedent’s death he was a Member of the Omaha Tribe and he resided in Walthill

       Nebraska on the within the Omaha Indian Reservation in the Thurston and Cuming

       Counties of Nebraska.

   3. Probate has been filed in the Omaha Tribal Court in Macy, Nebraska, pursuant to which

       Anitia Morris has been appointed as Personal Representative in case number, PRO 19-003.

   4. Anitia Morris is also a member of the Omaha Tribe.




                                               1
    8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 2 of 8 - Page ID # 2




5. Anitia Morris is the only surviving child of the Decedent.

6. 3D Transportation, Inc., is an Iowa Corporation with its home office located at 319 1 st

   Street, Maurice, Iowa, and registered agent located at 121 Albany Avenue, Orange City,

   Iowa.

7. Michael Segelke is an individual who resides in Hospers, Iowa.

                                      JURISDICTION

8. Plaintiffs incorporate as if fully restated herein paragraphs 1 through 7 of Plaintiffs’

   Complaint.

9. Jurisdiction is proper in the United States District Court for the District of Nebraska

   pursuant to 28 U.S. Code sec 1332(a), on the following basis:

       a. diversity exists between the parties with Plaintiffs being citizens of the State of

           Illinois and Defendants being citizens in the State of Iowa,

       b. Nebraska being where the herein causes of action arose, and

       c. the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

           and costs.

                                 STATEMENT OF FACTS

10. Plaintiffs incorporate as if fully restated herein paragraphs 1 through 9 of Plaintiffs’

   Complaint.

11. On January 2, 2019 Michael Segelke was operating a 2016 Peterbilt Tractor owned by 3D

   Transportation, Inc.

12. Segelke was an employee of 3D Transportation, Inc.

13. Segelke was an agent of 3D Transportation, Inc.

14. Segelke was a contractor of 3D Transportation, Inc.




                                              2
   8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 3 of 8 - Page ID # 3




15. Segelke was hired by 3D Transportation, Inc., to operate the 2016 Peterbilt Tractor on

   January 2, 2019.

16. Segelke was driving the 2016 Peterbilt Tractor, owned by 3D Transportation, Inc., on

   Highway 77 approximately 200 feet north of Ho-Chunk Plaza in Winnebago, Thruston

   County, Nebraska on the Omaha Tribal Reservation when he collided with a 2005 Buick

   Lacrosse driven by David Morris.

17. Segelke collided with Decedent’s vehicle when he looked away from the roadway to get a

   drink.

18. As a result of the collision with Decedent’s vehicle that resulted in Decedent’s death

   Segelke was cited for Following too closely pursuant to Nebraska Revised Statute sec. 60-

   6,140.

19. For his actions in the collision with Decedent’s vehicle that resulted in Decedent’s death

   Segelke was charged with Following Too Closely pursuant to Neb. Rev. Stat. sec. 60-6,140

   as filed in the County Court of Thurston County, Nebraska at case number TR 19-4.

20. For his actions in the collision with Decedent’s vehicle that resulted in Decedent’s death

   following being cited and charged Segelke plead guilty to Following Too Closely pursuant

   to Neb. Rev. Stat. sec. 60-6,140 as filed in the County Court of Thurston County, Nebraska

   at case number TR 19-4.

21. For his actions in the collision with Decedent’s vehicle that resulted in Decedent’s death

   following being cited, charged, and pleaing guilty Segelke was convicted of Following Too

   Closely pursuant to Neb. Rev. Stat. sec. 60-6,140 as filed in the County Court of Thurston

   County, Nebraska at case number TR 19-4.

22. As a result of the collision between Segelke and Decedent, Decedent suffered injuries.




                                            3
    8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 4 of 8 - Page ID # 4




23. As a result of the collision between Segelke and Decedent, Decedent suffered physical pain

   and mental suffering (and emotional distress) prior to his death.

24. As a result of the collision between Segelke and Decedent, Decedent required and received

   reasonable and necessary medical (, hospital, nursing, and similar) care and supplies.

25. As a result of the collision between Segelke and Decedent, Decedent required and incurred

   reasonable and necessary value of medical (, hospital, nursing, and similar) care and

   supplies reasonably needed by and actually provided to the plaintiff.

26. Decedent’s injuries suffered as a result of the collision between Segelke and Decedent,

   resulted in his death.

27. As a result of the collision between Segelke and Decedent, Decedent died and suffered

   funeral costs.

28. Anitia is the only surviving child of Decedent.

29. Anitia is disabled and handicapped.

30. Prior to Decedent’s death he financially supported Anitia.

31. Anitia has lost and suffered the financial support, services, comfort, or companionship that

   the Decedent gave to her before his death and would have continued to provide to her in

   the future.

                      CAUSE OF ACTION NO. 1. - NEGLIGENCE

32. Plaintiffs incorporate as if fully restated herein paragraphs 1 through 28 of Plaintiffs’

   Complaint.

33. Segelke owed a duty to Decedent and other drivers to keep a look out.

34. Segelke owed a duty to Decedent and other drivers to keep pay attention to the roadway

   while operating a semi-truck.




                                              4
    8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 5 of 8 - Page ID # 5




35. Segelke owed a duty to Decedent and other drivers not to follow to closely.

36. Segelke owed a duty to Decedent and other drivers to scan the roadway.

37. Segelke owed a duty to Decedent and other drivers not to collide with their vehicles.

38. Segelke owed a duty to Decedent and other drivers not to cause a collision.

39. Segelke owed a duty to Decedent and other drivers to protect them from the dangers posed

   by his vehicle, a semi-truck.

40. Segelke owed a duty to Decedent and other drivers not to drive while tired.

41. Segelke owed a duty to Decedent and other drivers to follow the rules of the road.

42. Segelke breached the duty he owed to Decedent when he did not keep a look out.

43. Segelke breached the duty he owed to Decedent when he followed to closely.

44. Segelke breached the duty he owed to Decedent when he failed to scan the road for

   Decedent’s vehicle.

45. Segelke breached the duty he owed to Decedent when he collided with Decedent’s vehicle.

46. Segelke breached the duty he owed to Decedent when he violated the rules of the road.

47. Segelke breached the duty he owed to Decedent when he drove tired.

48. As a result of Segelke’s breach of the duties he owed to Decedent, Segelke proximately

   and directly caused damages to Plaintiffs.

49. Decedent suffered damages as a result of Segelke’s breach of the duty owed to Decedent.

50. Decedent died as a result of Segelke’s breach of duty.

51. Anitia suffered damages as a result of Segelke’s breach of the duty owed to Decedent.

                  CAUSE OF ACTION NO. 2 – RES IPSA LOQUITUR

52. Plaintiffs incorporate as if fully restated herein paragraphs 1 through 51 of Plaintiffs’

   Complaint.




                                              5
    8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 6 of 8 - Page ID # 6




53. That the collision between Segelke and Decedent’s vehicle was proximately caused by a

   semi-truck that was in the exclusive control of the Segelke; and

54. That in the normal course of events the collision would not have occurred unless the

   defendant was negligent.

                CAUSE OF ACTION NO. 3 – VICARIOUS LIABILITY

55. Plaintiffs incorporate as if fully restated herein paragraphs 1 through 51 of Plaintiffs’

   Complaint.

56. 3D Transportation, Inc., and its employee Segelke owed Plaintiffs a duty as set forth in

   paragraphs 33, 34, 35, 36, 37, 38, 39, 40, and 41 above.

57. 3D Transportation, Inc., employed Segelke.

58. 3D Transportation, Inc., and entrusted a semi-truck owned by it to its employee Segelke.

59. 3D Transportation, Inc., and its employee Segelke breached those duties owed to Plaintiffs.

60. Decedent suffered injury, death and was damaged as a result of the negligence of 3D

   Transportation, Inc., and its employee Segelke.

61. Anitia suffered was damaged as a result of the negligence of 3D Transportation, Inc., and

   its employee Segelke.

62. Defendants are vicariously liable for the negligence of its employee and driver Segelke.

                                        DAMAGES

63. Plaintiffs incorporate as if fully restated herein paragraphs 1 through 190 of Plaintiffs’

   Complaint.

64. Plaintiff’s claims for damages that are directly and proximately related to the actions or

   omissions of Defendants asserted as survival actions on behalf of the Decedent and the

   Estate of David Lee Morris include, but are not limited to, the following:


                                              6
    8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 7 of 8 - Page ID # 7




       a. The value of medical (, hospital, nursing, and similar) care and supplies reasonably

           needed by and actually provided to the Decedent leading up to his death.

       b. Pre-death pain and suffering of Decedent,

       c. Pre-death mental and emotional pain and suffering,

       d. Funeral Expenses,

       e. Attorneys’ Fees, and

       f. Court Costs.

65. Plaintiffs as the surviving children of Decedent assert claims for damages that are directly

   and proximately related to the actions or omissions of Defendants to include, but not

   limited to, the following:

       a. Loss of relationship, comfort, companionship and society of her father;

       b. Loss of services;

       c. Loss of financial support;

       d. Loss of consortium;

       e. Mental and Emotional Anguish.

       f. Attorneys’ Fees

       g. Court Costs.

                                     JURY DEMAND

66. Plaintiffs demand a trial by jury.


                                                 THE ESTATE OF DAVID MORRIS,

                                                 Plaintiff.


                                                 BY:
                                                 Francis Younes, #24779


                                             7
8:20-cv-00534-MDN Doc # 1 Filed: 12/28/20 Page 8 of 8 - Page ID # 8




                                     HIGH & YOUNES, LLC.
                                     6919 Dodge Street
                                     Omaha, Ne 68132
                                     (402)933-3345 Telephone
                                     (402)933-3020 Facsimile
                                     frank@hyattorneys.com
                                     Attorneys for Plaintiff




                                 8
